DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 5/8/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 3-5, 7-12, 14-20 are objected to because of the following informalities:  
Claim 3 recites the limitation "the image plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5, line 2 recites the limitation ‘an image’.  However, Claim 1, line 3 also recites the limitation ‘an image’.  This appears to be problematic, since it is not certain whether the image in Claim 5 refers back to the image in Claim 1 or to a separate unique image not previously recited.  Correction is required.
Claim 7, line 4 recites the limitation ‘a light beam.  However, Claim 7, line 1 also recites the limitation ‘a light beam.  This appears to be problematic, since it is not certain whether the light beam in line 4 refers back to the light beam in line 1 or to a separate unique light beam not previously recited.  Correction is required.
Claim 7, line 4 recites the limitation ‘an image’.  However, Claim 7, lines 1-2 also recites the limitation ‘an image’.  This appears to be problematic, since it is not certain whether the image in line 4 refers back to the image in lines 1-2 or to a separate unique image not previously recited.  Correction is required.
Claims 8-11 are dependent on Claim 7, and hence inherit the deficiencies of Claim 7.
Claim 10 recites the limitation "the image plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the same optical axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 2 recites the limitation ‘an image’.  However, Claim 1, line 3 also recites the limitation ‘an image’.  This appears to be problematic, since it is not certain whether the image in Claim 12 refers back to the image in Claim 1 or to a separate unique image not previously recited.  Correction is required.

Claims 15-20 are dependent on Claim 14, and hence inherit the deficiencies of Claim 14.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-2, 4, 6-9, 11, 13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa (U.S. Patent Application Publication US 2010/0054105 A1), of record.
     Handa discloses an optical system (See for example Abstract; Figures 1-5), comprising an array of nanoresonators (See for example 402, 406 in Figure 4A; Figure 4B), wherein said array of nanoresonators is spatially ordered to polarize or effect light polarization over a cross section of a light beam, or an image, for at least one wavelength (See for example Figures 4-5).  Handa further discloses said array of nanostructures is .

Double Patenting
     Applicant is advised that should Claims 5-6 be found allowable, Claims 12-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
     Claims 3, 5, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claim 14 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 15-20 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2009/0296236 A1 to Bowers et al.
U.S. Patent Application Publication US 2007/0014006 A1 to Tanaka et al.
U.S. Patent Application Publication US 2013/0208332 A1 to Yu et al.
U.S. Patent Application Publication US 2010/0141358 A1 to Akyurtlu et al.
U.S. Patent Application Publication US 2008/0198453 A1 to LaFontaine et al.
JP 2006-350232 A to Tanaka et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/4/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872